DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US US 6,489,385 to  Fujii et al (hereinafter “Fijii”) in combination with WO 2015/063162 to Obrecht et al (hereinafter “Obrecht”).
The reference to Obrecht et al (WO 2015/063162) is discussed in reference to the US equivalent, (US 2016/0257773) for ease of citation.
The patent to Fujii  teaches a power transmission belt, column 29 (lines 34-46), that may comprise a hydrogenated (highly saturated) nitrile-diene copolymer rubber, as herein. Note the title and column 2 (lines 35-50). The reference shows wherein the copolymer rubber may comprise a) at an embracing amount of 25% to 38% by weight by weight of at least one α,β-ethylenically unsaturated nitrile unit, b) at an embracing amount of 40% to 60% by weight by weight of at least one conjugated diene unit and c) at an embracing amount of 10% to 25% by weight by weight of at least one 
At column 2 (lines 42-43), the Fujii patent shows wherein the α,β-ethylenically unsaturated nitrile units (a) may be acrylonitrile or methacrylonitrile, as recited in instant claim 3
Regarding instant claim 4, the Fujii patent shows at column 2 (lines 42-44) wherein the conjugated diene units (b) may be 1,3-butadiene, isoprene, or 1,3-pentadiene (piperylene) or mixtures thereof. As such, claim 4 is deemed to be met.
The Fujii patent teaches at column 2 (lines 51-62) wherein the level of hydrogenation of the conjugated diene units (b) is more than 50%, as recited in present claim 6.
The Fujii reference teaches at column 2 (lines 16-22) column 7 (lines 50-65) wherein the hydrogenated nitrile-butadiene copolymer is employed within the mixture forming the body of the power transmission belt (claim 7) and may constitute by more than 50% by weight, calculated on the total weight of elastomer of the mixture forming the body of the power transmission belt (claim 8).

Regarding instant claims 13 and 14 at column 2 (lines 35-50), the Fujii patent shows the composition of the power transmission belt wherein the hydrogenated nitrile-butadiene acrylate copolymer may comprise at an embracing range of 27% to 37% by weight by weight of at least one α,β-ethylenically unsaturated nitrile unit, at an embracing range of 42% to 58% by weight by weight of at least one conjugated diene units.
At column 2 (lines 35-42), the Fujii reference teaches wherein the α,β-ethylenically unsaturated nitrile units (a) is acrylonitrile, as recited in instant claim 15, as it depends from claim 3, addressed, above.
At column 2 (lines 42-43), the Fujii patent shows wherein the conjugated diene units (b) may be 1,3-butadiene, as recited in present claim 16, as it depends from claim 4, addressed, above.
Regarding instant claim 19, the Fujii reference shows the level of hydrogentation of the conjugated diene units (b) may be 90% or more at the paragraph bridging column 2 to column 3.
Claim 9 depends from, and requires all of the limitations of, claim 1. The patent is discussed with regard to claim 1, above, and applicant’s 

The reference to Fujii, while disclosing alkoxyalkyl acrylates (that would correspond to the monomers units of Formula (I) , with n=1) does not disclose units of Formula (I) wherein 2 to 8.

 Note paragraphs [0021], [0024] and [0026] to [0039] for these constituents. At paragraphs [0026] through [0039], the reference discusses the acrylate monomers employed and shows the specific use of methoxy-and ethoxy- monomers taught by Fujii et al, and, also, the specific methoxy- and ethoxy- polyethylene glycol (meth)acrylate recited in instant claims 5, 17 and 19. These monomers are taught to be equivalent to those employed by Fujii et al. The subsequent employment of these monomers, or their homologues of butoxy or ethylhexoxy polyethylene glycol (meth)acrylate having 2 to 8 repeat ethylene glycol units would have been prima facie obvious to an artisan of ordinary skill since these compositions may be used in the same capacities. 
Nothing unexpected has been shown on the record with respect to the monomers employed, and the claim limitations are deemed to be obvious from the teachings of the references, as discussed.
. 
Claim s 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US US PGPub 2011/0237374 to Nakao et al (hereinafter “Nakao”) in combination with WO 2015/063162 to Obrecht et al (hereinafter “Obrecht”).
The reference to Obrecht et al (WO 2015/063162) is discussed in reference to the US equivalent, (US 2016/0257773) for ease of citation.
Nakao discloses a power transmission toothed belt that comprises a rubber layer comprisinhg ahydrogenated nitrile-butadiene ribber.  See the entire document,  fugures, examples.

Nakao does not disclose hydrogenated rubber copolymer that correspond to the claimed copolymer that contains : a) 25% to 38% by weight by weight of at least one α,β -ethylenically unsaturated nitrile unit, b) 40% to 60% by weight by weight of at least one conjugated butadiene unit, and  further contains monomer units c) corresponding to the claimed unit of Formula (I)).
The patent to Obrecht et al discloses the production of a hydrogenated copolymer rubber that may comprise a copolymer rubber may comprise a) at an embracing amount of 25% to 38% by weight by weight of at least one α,β-ethylenically unsaturated nitrile unit, b) at least one conjugated diene, in the amounts overlapping with  the claimed amounts and  unit and c) at least one PEG acrylate unit derived from a PEG acrylate, as recited in instant claim 1. 
Note paragraphs [0021], [0024] and [0026] to [0039], claim 1, illustrative examples for these constituents and their respective amounts. 

The conjugated diene units (b) are disclosed by Obrecht as 1,3-butadiene, isoprene, 2,3-dimethylbutadiene, 1,3-pentadiene (piperylene), etc.,  or mixtures thereof. [0024].
At paragraphs [0026] through [0039], the reference discusses the acrylate monomers employed and shows the specific use of specific methoxy- and ethoxy- polyethylene glycol (meth)acrylate recited in instant claims 5, 17 and 19 that fully correspond to the claimed units of Formula (I).
The residual double bond content of hydrogenated rubbers used in illustrative examples is less than 1 % wt,,[0142],  i.e., the degree of hydrogenation is above 99 %, which fully correspond to the claimed value.
Obrecht further discloses addition of non-elastomeric materials to the copolymer, including fibers at the amounts corresponding to the claimed.  See table 4. 
Obrecht expressly discloses that copolymers containing monomer units similar or corresponding to the claimed Formula(I) (i.e.,  α,β-ethylenically unsaturated monocarboxylic acid monoester units) in its structure exhibit lower Tg and better oil resistance as compared to 
Further, the Tg of the copolymer is expected to vary with the content of the monomers, as known in the art and as evident from the disclosure of Obrecht teaching that various amounts of the same monomer (α,β-ethylenically unsaturated monocarboxylic acid monoester monomer) lead to different properties  of the resulting copolymer.  See illustrative examples, inventive examples 1,3, etc.
Therefore, adjusting the amounts of the α,β-ethylenically unsaturated monocarboxylic acid monoester units in the copolymer of Obrechts to any deired amounts would have been obvious to adjust the resulting ptoperties, such as Tg, to a desired value. 
Therefore, using copolymers of Obrecht (with adjusted amounst of α,β-ethylenically unsaturated monocarboxylic acid monoester units) in compositions of Nakao would have been obvious to obtain compositions of 
In the alternative, it would have been obvious to use the copolymer disclosed in Obracht for ptosuction of a rubber layer in the toothed belt of Nakano since the copolymers of Obrcht are taught to exhibit low Tg and good oil reistsance, i.e., the very properties taught by Nakano ([0017, 32, examples) as desirable for production of rubber layer of the toothed belts. 


Response to Arguments
Applicant’s arguments, filed 1-26-2021, with respect to the rejection of claims as being either anticipated by or obvious over Fujii have been fully considered and are persuasive in light of the amendments to the claims limiting n in the Formula (I) being at least 2.  The rejections of claims a being anticipated/obvious over Fujii has been withdrawn. 

However,   Obrecht discloses polymers that employ specific PEG acrylate monomers that fully correspond to the claimed formula (1) and the rejection discusses obviousness of using such polymers in the product of claim 1.
The applicants further argue that “Fujii is directed to "heat resistant rubber" compositions and to obtaining such heat resistance by adding an "aging inhibitor." In contrast, the presently claimed invention is directed to achieve a reduction in the glass transition temperature with constant oil swelling or a reduction in oil swelling with constant glass transition temperature as stated at page 5, first paragraph of the specification as-
Achieving heat resistan properties and reduction in TG and constant oil swelling is not mutually exclusive properties.  Using the copolymers disclosed by Obrecht together with aging initiator of Fujii is expected to achieve all of those properties, since Obrecht expressly discusses that copolymers of its invention provides the exact effects sought after by the applicants, i.e., achieve a reduction in the glass transition temperature with constant oil swelling or a reduction in oil swelling with constant glass transition temperature.
The invention as claimed, therefore, is still considered to be unpatentable over the teachings of the cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ